Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Barkley on 10 January 2022.
The application has been amended as follows: 

17. (Currently amended) The method of claim 15 wherein the growth takes place at a temperature of greater than about 450oC.
18. (Currently amended) The method of claim 15 wherein the growth takes place at a total pressure of about 100 mTorr oxygen.
19. (Currently amended) The method of claim 15 wherein the growth takes place by using a pulse rate of the laser of between about 10 and about 40 Hz.
20. (Currently amended) The method of claim 15 wherein the lead-free piezoelectric material has a breakdown strength of greater than about 25 MV/cm.
21. (Currently amended) The method of claim 15 wherein the lead-free piezoelectric material is a film that is capable of a ferroelectric-induced large signal effective converse piezoelectric response of 5.2 pm V-1.
23. (Currently amended) The method of claim 16 15 wherein the lead-free piezoelectric material has an average coercive field of about 83 kVcm-1 and a remnant polarization of about 1.2 μCcm-2.

These claims have been amended to correct the 35 USC 112(b) dependency issue discussed in the previous office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        

cmk
1/11/22